418 F.2d 248
ALBATROSS TANKER CORPORATION, as Owner of Steamship ERNA ELIZABETH, Libelant-Appellee,v.SS. AMOCO DELAWARE and American Oil Company, Respondents-Appellants.AMERICAN OIL COMPANY, as Owner of the SS. AMOCO DELAWARE, Libelant-Appellant,v.SS. ERNA ELIZABETH, her engines, etc., and Albatross Tanker Corporation, Respondents-Appellees.
No. 508.
No. 509.
Docket 33035.
Docket 33036.
United States Court of Appeals Second Circuit.
By Motion Submitted September 27, 1969.
Decided November 3, 1969.

Burlingham, Underwood, Wright, White & Lord, New York City. (Eugene Underwood, Kenneth H. Volk, and Frank L. Wiswall, Jr., New York City), for appellees for the motion.
Before MOORE, FRIENDLY, and HAYS, Circuit Judges.
PER CURIAM:


1
Appellees move for an order allowing their printing costs in full as taxable under Federal Rules of Appellate Procedure, rule 39(c). The Clerk of the Court, believing that 28 U.S.C. § 1923(c) still applies, would limit the costs for the printing of the brief as provided in said section to $75 whereas the amount actually paid for printing of appellees' brief is $889.09. Under the new Federal Rules of Appellate Procedure, effective July 1, 1968, the subject of costs is covered by Rule 39. Rule 39(c) provides as taxable cost:


2
"The cost of printing or otherwise producing necessary copies of briefs, appendices, or copies of records * *."


3
The Enabling Act (28 U.S.C. § 2072) which empowered the Supreme Court to promulgate the new Rules provides:


4
"All laws in conflict with such rules shall be of no further force and effect after such rules [take] effect."


5
It would thus appear that 28 U.S.C. § 1923(c) has been superseded by Rule 39(c). Therefore, Section 1923 no longer applies and we must look to Rule 39(c) for the awarding of costs.


6
Appellees' bill of costs is allowed in full as authorized by Rule 39.